Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Michael Dale Garritson
(OI File No. H-15-41661-9),

Petitioner,
v.
The Inspector General.
Docket No. C-16-241
Decision No. CR4624

Date: June 3, 2016

DECISION

The Inspector General (IG) of the United States Department of Health and Human
Services excluded Petitioner, Michael Dale Garritson, for 5 years from participating in
Medicare, Medicaid, and all other federal health care programs. The IG based his
exclusion on Petitioner’s conviction of a criminal offense related to neglect or abuse of a
patient in connection with the delivery of a health care item or service. 42 U.S.C.

§ 1320a-7(a)(2). Petitioner requested a hearing to dispute the exclusion, arguing that he
had not abused his patient. Because a jury found Petitioner guilty of one felony count
and four misdemeanor counts of physically harming a severely autistic young man under
Petitioner’s care, | affirm Petitioner’s five-year exclusion.

I. Procedural History

In an October 30, 2015 letter, the IG notified Petitioner that he was being excluded from
Medicare, Medicaid, and all federal health care programs under 42 U.S.C. § 1320a-
7(a)(2), for a period of 5 years. The IG advised Petitioner that the exclusion was based
on his conviction, in the Superior Court of California, County of San Diego, of a criminal
offense related to neglect or abuse of patients in connection with the delivery of a health
care item or service. IG Exhibit (Ex.) 1.
Petitioner timely requested a hearing to dispute the exclusion. On February 3, 2016, I
convened a telephonic prehearing conference, the substance of which is summarized in
my February 4, 2016 Order and Schedule for Filing Briefs and Documentary Evidence
(Order). In compliance with the Order, the IG submitted a brief (IG Br.) and 5 proposed
exhibits. Petitioner then submitted a brief (P. Br.). The IG filed a reply brief.

II. Decision on the Record

Petitioner did not object to the IG’s proposed exhibits; therefore, I admit IG Exs. 1-5 into
the record. Order §§ 6, 9; Civil Remedies Division Procedures § 14(e).

The IG and Petitioner indicated that a hearing to take witness testimony was not
necessary. IG Br. at 6; P. Br. at 2. Therefore, I decide this case based on the written
record.

III. Issues

Whether the IG had a basis to exclude Petitioner for five years under 42 U.S.C. § 1320a-
T(a)(2). 42 C.F.R. § 1001.2007(a)(1).

IV. Jurisdiction

Ihave jurisdiction to adjudicate this case. 42 U.S.C. § 1320a-7(f)(1); 42 C.F.R.
§§ 1001.2007, 1005.2.

V. Findings of Fact, Conclusions of Law, and Analysis!

A. A jury found Petitioner guilty of two felony counts and four misdemeanor
counts of harming a dependent adult under California Penal Code section
368(b)(1) and (c), and the California Court of Appeal upheld Petitioner’s
conviction with the exception of one of the felony counts.

In 1983, Petitioner received a license to practice in California as a registered nurse. IG
Ex. 4 at 1. In 2015, the California Board of Registered Nursing revoked Petitioner’s
nursing license. IG Ex. 4 at 5.

From approximately 2010 to 2012, Petitioner provided in-home care for a severely
autistic patient. The patient, who in 2012 was 23 years old, was an epileptic, unable to
speak, had a mental age of an 8-month-old, and a physical age of a five to six- year-old.
The patient required constant supervision to ensure he received basic nutrition and

' My findings of fact and conclusions of law are set forth in italics and bold font.
hydration, to monitor seizures, and to prevent him from injuring himself. In July 2012,
the patient’s mother found bruising on the patient and placed a hidden camera in the
patient’s bedroom. From July 28, 2012, to August 22, 2012, while the patient’s mother
was out of the country, the hidden camera recorded 64 acts of Petitioner physically
harming the patient, including: twisting the patient’s arm; poking the patient’s eyes;
crushing the patient’s arms and chest under Petitioner’s knee; pulling the patient’s hair;
yanking the patient’s arms; and pushing the patient. The patient would moan or cry in
response to Petitioner’s actions. IG Ex. 2 at 2-3; IG Ex. 3 at 2-3; IG Ex. 4 at 11.

On September 19, 2012, a criminal complaint was filed against Petitioner alleging six
counts of willful cruelty to a dependent adult under circumstances likely to produce great
bodily harm or death, in violation of California Penal Code § 368(b)(1). IG Ex. 4 at 11.
On April 18, 2013, the District Attorney filed an Amended Information charging
Petitioner with seven counts of violating section 368(b)(1). IG Ex. 2 at 2. Count 1 was a
general allegation encompassing all of Petitioner’s conduct from July 28, 2012, through
August 22, 2012. Counts 2 through 7 charged specific acts Petitioner perpetrated on July
31, August 7, August 8, and August 14, 2012. IG Ex. 2 at 2-3.

The jury found Petitioner guilty of felony dependent adult abuse on Counts | and 4, and
guilty of a lesser included misdemeanor offense (California Penal Code § 368(c)) of adult
dependent abuse for Counts 2, 3,5, and 6. The jury found Petitioner not guilty of Count
7. IG Ex. 3 at 5; IG Ex. 4 at 10. On May 20, 2013, the Superior Court of California, San
Diego County, sentenced Petitioner to 365 days in local jail, three years of probation, and
various fines and assessments, but the court also suspended the sentence related to
incarceration. IG Ex. 3 at 5; IG Ex. 4 at 10; IG Ex. 5. On appeal, the California Court of
Appeal, Fourth Appellate District, reversed the Petitioner’s conviction under Count 1, but
allowed the convictions under Counts 2 through 6 to stand, resulting in a reduction in
certain assessments ordered by the Superior Court. IG Ex. 3 at 25.

B. Petitioner was convicted of a state law offense related to abuse of patients in
connection with the delivery of a health care item or service. 42 U.S.C. § 1320a-
T(a)(2); 42 C.F.R. § 1001.101(b).

The IG must exclude an individual from participation in all federal health care programs
if the individual has been convicted of a criminal offense related to the abuse of a patient
in connection with the delivery of a health care item or service. 42 U.S.C. § 1320a-
7(a)(2). For purposes of 42 U.S.C. § 1320a-7(a)(2), the health care item or service need
not be one that is paid for by Medicare, Medicaid, or a federal health program. 42 C.F.R.
§ 1001.101(b). Further, a patient is “any individual who is receiving health care items or
services provided to meet his or her physical, mental, or emotional needs or well-being . .
. whether or not reimbursed under Medicare, Medicaid and any other Federal health care
program and regardless of the location in which such item or service is provided.”

42 CFR. § 1001.2 (definition of Patient).

In the present case, the record is clear that a jury found Petitioner guilty of multiple
criminal offenses, i.e., one felony and four misdemeanors. IG Ex. 3 at 5, 25; IG Ex. 4 at
10; IG Ex. 5. For exclusion purposes, an individual is “convicted” of a criminal offense
“when there has been a finding of guilt against the individual . . . by a Federal, State, or
local court... .” 42 U.S.C. § 1320a-7(i)(2). Petitioner admits that he was convicted of a
criminal offense.” P. Br. at 1. Accordingly, for purposes of exclusion, Petitioner was
“convicted” of criminal offenses.*

Petitioner disputes that his conviction was related to abuse. Petitioner argues that “there
was no evidence of bodily harm caused by [Petitioner’s] supposed excessive or improper
mistreatment . . . [t]he only evidence of this supposed mistreatment was of the testimony
given by [the victim’s] mother, based upon her own description of what was occurring on
the videos.” P. Br. at 2.

The question as to whether a conviction is related to abuse “is a legal determination to be
made by the Secretary [for Health and Human Services] based on the facts underlying the
conviction. Further, the offense that is the basis for the exclusion need not be couched in
terms of patient abuse or neglect . . . . Since a determination as to whether an offense
related to patient abuse or neglect is fact-intensive, we feel it is most appropriate for the
[JIG to exercise its authority to make such determinations on a case-by-case basis.”

57 Fed. Reg. 3298, 3303 (Jan. 29, 1992); see also Westin v. Shalala, 845 F. Supp. 1,446,
1,451 (D. Kan. 1994). Therefore, I must look to the factual basis of Petitioner’s criminal
conduct to determine if it relates to abuse of a patient.

The specific conduct for which Petitioner was found guilty involved: Count 2, “finger on
eye”; Count 3, “finger on eye”; Count 4, “pulls victim to the ground by grabbing hair on
back of head”; Count 5, “pulls victim’s arm over headboard and bends it down”; and
Count 6, “grabs victim’s arm and twists it around once.” IG Ex. 2 at 2-3; IG Ex. 3 at 3.
An expert witness who reviewed the video recordings of Petitioner’s actions testified that
poking the patient’s eyes would result in pain, yanking the patient by the hair could cause

Although Petitioner admits that he was convicted of a criminal offense, Petitioner
asserts that there was insufficient evidence to prove the offenses with which he was
charged. P. Br. at 2. The California Court of Appeal thought otherwise. IG Ex. 3 at 6-9.
In any event, I am without authority to review the basis for Petitioner’s conviction and
Petitioner may not collaterally attack his conviction in these proceedings. 42 C.F.R.

§ 1001.2007(d).

> Petitioner asserts that exclusion will not be necessary because his felony conviction
will be reduced to a misdemeanor offense in May 2016. Hearing Request. Even if
Petitioner’s assertion is true, it is not availing because 42 U.S.C. § 1320a-7(a)(2)
mandates exclusion for any criminal offense involving abuse of a patient and not just a
felony offense.
neck trauma, and twisting of the patient’s arm and bending the patient’s arm over the
headboard were painful. IG Ex. 3 at 4. Another expert medical witness testified that
none of Petitioner’s actions were proper efforts to redirect the patient’s behavior and that,
based on the video recordings, there was concern that the victim was at risk for bodily
injury. Specifically, poking of the eyes may scratch the cornea or cause inflation of the
eye or the skin around the eye; pulling ones hair to force the person to the ground can
strain or fracture the neck; and twisting and bending a person’s wrist can sprain the wrist
or elbow, or dislocate a shoulder. IG Ex. 3 at 4. Contrary to Petitioner’s assertions
above, the jury saw the video recordings of Petitioner’s physical encounters with the
patient and convicted Petitioner of a felony and four misdemeanors for inflicting harm
and pain on the patient under California Penal Code § 368(b)(1), (c). IG Ex. 3 at 8. The
record provides more than enough evidence for me to conclude that Petitioner’s
conviction was related to the abuse of a patient.

It is useful to note that the statute under which Petitioner was convicted states that it was
enacted because dependent adults “are deserving of special consideration and protection
. .. because . . . dependent adults may be confused, on various medications, mentally or
physically impaired, or incompetent, and therefore, less able to protect themselves, to
understand or report criminal conduct, or to testify in court proceedings on their own
behalf.” California Penal Code § 368(a) (emphasis added). Petitioner maliciously
abused the patient who was entrusted to his care, and who could not report Petitioner’s
crimes or defend himself.

C. Petitioner must be excluded for the statutory minimum of five years under
42 US.C. § 1320a-7(c)(3)(B).

Because I have concluded that a basis exists to exclude Petitioner under 42 U.S.C.
§ 1320a-7(a)(2), Petitioner must be excluded for a minimum period of five years.
42 U.S.C. § 1320a-7(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2).

Petitioner asserts that he had been precluded from practicing as a nurse for three years
before the IG imposed this exclusion. Petitioner argues that five additional years is an
unreasonable length of exclusion. Hearing Request. However, the exclusion became
effective 20 days after the date on the notice of exclusion and will run from that date.

42 C.F.R. 1001.2002(b); see also 42 U.S.C. § 1320a-7(c). I have no authority to alter that
regulatory requirement. 42 C.F.R. § 1005.4(c)(1), (4).

Since Petitioner objects to the length of the exclusion as excessive, it is worth mentioning
that the IG’s exclusion notice failed to identify several aggravating factors that exist in
this case that would have permitted the IG to exclude Petitioner for more than five years.
Petitioner was sentenced to incarceration. 42 C.F.R. § 1001.102(b)(5). Petitioner was
convicted of offenses involving patient abuse that “was part of a continuing pattern of
behavior.” 42 C.F.R. § 1001.102(b)(4). And Petitioner’s acts that resulted in his
conviction “had a significant adverse physical . . . impact on one or more...
individuals.” 42 C.F.R. § 1001.102(b)(3); IG Ex. 2 (conviction of Count 4 for actions
that Petitioner “knew and reasonably should have known were . . . likely to produce great
bodily harm or death . . . and did inflict thereon unjustifiable physical pain and mental
suffering.”). Without any mitigating factors present, Petitioner’s exclusion could have
been longer than five years.

VI. Conclusion

For the foregoing reasons, I affirm the IG’s determination to exclude Petitioner for
5 years from participating in Medicare, Medicaid, and all federal health care programs
pursuant to 42 U.S.C. § 1320a-7(a)(2).

/s/
Scott Anderson
Administrative Law Judge

